  4:17-cr-03038-JMG-CRZ Doc # 176 Filed: 12/07/18 Page 1 of 1 - Page ID # 916




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                            Plaintiff,                       EXHIBIT LIST

         vs.                                               Case No.          4:17CR3038
                                                           Deputy:           Kathy Miller
 MICHAEL WAYNE PARSONS,
                                                           Reporter:         Lisa Grimminger
                            Defendant.                     Date:             December 07, 2018



PLF     DFT     3      DESCRIPTION                             OFF     OBJ             RCV   NOT    DATE
                PTY                                                                    D     RCVD
41                     CD - recording of call on 1/13/2017     X       Completeness,   X            12/07/2018
                                                                       A

41A                    Transcript of call on 1/13/2017         X       Completeness,   X            12/07/2018
                                                                       A
42                     Certified copy of Judgment in Case      X       A               X            12/07/2018
                       No. 9058

        122            Copy of 11/30/18 letter of Mail         X                       X            12/07/2018
                       Referral Unit

        123            Copy of Indictment for Felony           X                             X      12/07/2018
                       Failure to Appear

OBJECTIONS
       R: Relevancy
       H: Hearsay
       A: Authenticity
       O: Other (specify)




                                                       1
